Citation Nr: 9918786	
Decision Date: 07/09/99    Archive Date: 07/20/99

DOCKET NO.  98-08 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for left ear tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from May 1972 to 
March 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 1997 and March 1998 rating 
determinations of the Oakland Department of Veterans Affairs 
(VA) Regional Office (RO).  

In a May 1998 letter, the veteran requested service 
connection for a psychiatric/neurosis/mental disorder.  As 
this issue is not properly before the Board it is referred to 
the RO for appropriate action.  


FINDINGS OF FACT

1.  There is no competent evidence of current hearing loss in 
either ear as defined by VA regulations.

2.  The veteran's left ear tinnitus is of service origin.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
hearing loss is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).

2. Left ear tinnitus was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1998).  If the disorder is 
sensorineural hearing loss, service connection may be granted 
if manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1998).

It is the defined and consistently applied policy of the VA 
to administer the law under a broad interpretation, 
consistent, however, with the facts shown in every case.  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
It is not a means of reconciling actual conflict or a 
contradiction in the evidence; the claimant is required to 
submit evidence sufficient to justify a belief in a fair and 
impartial mind that the claim is well grounded.  Mere 
suspicion or doubt as to the truth of any statements 
submitted, as distinguished from impeachment or contradiction 
by evidence or known facts, is not justifiable basis for 
denying the application of the reasonable doubt doctrine if 
the entire, complete record otherwise warrants invoking this 
doctrine.  The reasonable doubt doctrine is also applicable 
even in the absence of official records, particularly if the 
basic incident allegedly arose under combat, or similarly 
strenuous conditions, and is consistent with the probable 
results of such known hardships.  38 C.F.R. § 3.102 (1998).

Bilateral Hearing Loss

The threshold for normal hearing is from 0 to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The 
determination of whether the veteran has a service-
connectable hearing loss is governed by 38 C.F.R. § 3.385 
(1998), which states that hearing loss will be considered to 
be a "disability" when the threshold level in any of the 
frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; or the thresholds for at least three of 
these frequencies are 26 decibels or greater; or speech 
recognition scores are less than 94 percent.

The threshold question that must be resolved with regard to 
the veteran's claim is whether he has presented evidence that 
his claim is well grounded.  38 U.S.C.A. § 5107(a); Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997).  A well-grounded 
claim is a plausible claim, meaning a claim that appears to 
be meritorious on its own or is capable of substantiation.  
Epps.  An allegation that a disorder is service connected is 
not sufficient; the veteran must submit evidence in support 
of the claim that would "justify a belief by a fair and 
impartial individual that the claim is plausible."  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden depends upon the issue presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).

In order for a claim for service connection to be well 
grounded, there must be a medical diagnosis of a current 
disability, medical or in some cases lay evidence of the 
incurrence or aggravation of a disease or injury in service, 
and medical evidence of a nexus between the in-service 
disease or injury and the current disability.  Epps, at 1468; 
Caluza v. Brown, 7 Vet. App. 498 (1995).

A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  Therefore, 
if the determinant issue is one of medical etiology or a 
medical diagnosis, competent medical evidence must be 
submitted to make the claim well grounded.  See Grottveit, 
5 Vet. App. at 93.

A lay person is, however, competent to provide evidence on 
the occurrence of observable symptoms during and following 
service.  If the claimed disability is manifested by 
observable symptoms, lay evidence of symptomatology may be 
adequate to show the nexus between the current disability and 
the in-service disease or injury.  Nevertheless, medical 
evidence is required to show a relationship between the 
reported symptomatology and the current disability, unless 
the relationship is one to which a lay person's observations 
are competent.  See Savage v. Gober, 10 Vet. App. 488, 497 
(1997).

If the veteran fails to submit evidence showing that his 
claim is well grounded, VA is under no duty to assist him in 
any further development of the claim.  Epps, 1469.  VA may, 
however, dependent on the facts of the case, have a duty to 
notify him of the evidence needed to support his claim.  
38 U.S.C.A. § 5103; see also Robinette v. Brown, 8 Vet. App. 
69, 79 (1995).  The veteran has not indicated the existence 
of any evidence that, if obtained, would make his claim well 
grounded.  VA has no further obligation, therefore, to notify 
him of the evidence needed to support his claim.  See 
Beausoleil v. Brown, 8 Vet. App. 459, 465 (1996).

A review of the veteran's service medical records reveals 
that at the time of an April 1972 audiogram, decibel level 
readings of 10, 5, 5, and 35, in the left ear, and 5, 5, 5, 
and 10, in the right ear, were reported at 500, 1,000, 2,000, 
and 4,000 Hertz. 

At the time of an April 1975 audiogram, decibel level 
readings of 25, 25, 10, 15, 15, and 25, in the left ear, and 
25, 15, 5, 10, 5, and 15, in the right ear, were reported at 
500, 1,000, 2,000, 3,000, 4,000, and 6000 Hertz.

At the time of a September 1975 audiogram, decibel level 
readings of 30, 15, 10, 15, 30, and 25, in the left ear, and 
10, 5, 0, 5, 15, and 15, in the right ear, were reported at 
500, 1,000, 2,000, 3,000, 4,000, and 6000 Hertz.

At the time of a May 1976 audiogram, decibel level readings 
of 5, 5, 5, 5, 5, and 5, in the left ear, and 5, 5, 5, 5, 
5,and 5, in the right ear, were reported at 500, 1,000, 
2,000, 3,000, 4,000, and 6000 Hertz.

At the time of a January 1978 audiogram, decibel level 
readings of 5, 5, 15, 10, 10, and 10, in the left ear, and 5, 
5, 5, 5, 5,and 10, in the right ear, were reported at 500, 
1,000, 2,000, 3,000, 4,000, and 6000 Hertz.

At the time of a January 1979 audiogram, decibel level 
readings of 5, 0, 5, 5, 10, and 5, in the left ear, and 15, 
5, 5, 5, 15,and 15, in the right ear, were reported at 500, 
1,000, 2,000, 3,000, 4,000, and 6000 Hertz.

At the time of the veteran's March 1980 service separation 
examination, decibel level readings of 20, 15, 0, 20, 20, and 
20, in the left ear, and 0, 0, 10, 0, 0, and 10, in the right 
ear, were reported at 500, 1,000, 2,000, 3,000, 4,000 and 
6,000 Hertz.

In September 1997, the veteran requested service connection 
for hearing loss.  The veteran indicated that he was exposed 
to jet noise while aboard the USS Enterprise during his 
Vietnam service.  

In March 1998, the veteran was afforded a VA audiological 
examination.  At the time of the examination, the veteran 
reported that he had had left ear tinnitus for several 
months.  

An audiological evaluation performed at that time revealed 
decibel level readings of 10, 15, 15, 20, and 30, in the left 
ear, and 10, 5, 5, 5, and 15, in the right ear, at 500, 
1,000, 2,000, 3,000, and 4,000 Hertz.  Speech recognition 
testing was 100 percent in the both the left and right ear.  

In September 1998, the veteran was afforded an additional VA 
audiological examination.  At the time of the examination, 
the veteran reported that his military duties were that of an 
ordinance and weapons sailor.  He indicated that he had 
noticed a hearing loss over the last six to eight months.  He 
noted that he had not had this problem inservice.  He also 
indicated that he had constant tinnitus on the left side.  
The veteran was noted to have been employed mainly as a 
janitor following his release from service.  He had no other 
noise exposure.  

Physical examination revealed that the veteran's tympanic 
membranes were clear and mobile, bilaterally.  The oral 
cavity was clear and the hypopharynx was negative.  

An audiological evaluation performed at that time revealed 
decibel level readings of 15, 10, 15, 25, and 30, in the left 
ear, and 20, 5, 5, 10, and 15, in the right ear, at 500, 
1,000, 2,000, 3,000, and 4,000 Hertz.  Speech recognition 
testing was 100 percent in the both the left and right ear.

In June 1999, the veteran was afforded a hearing before the 
undersigned Board member.  At the time of the hearing, the 
veteran reported that he had served as an ordinance man about 
the USS  Enterprise while in Vietnam.  He testified that he 
came in direct contact with turboprop, jet, and other type of 
noise-induced hazardous areas.  The veteran expressed his 
belief that his current hearing loss was traceable to his 
military service.  He also reported that his hearing loss had 
deteriorated since service.  The veteran indicated that he 
could hear well but that he sometimes had to turn up the TV 
or the stereo because it was not loud enough for him.  He 
further noted that his hearing had remained stable since 
early 1998.  

While the Board notes that the veteran was found to have a 
hearing loss as defined by Hensley during his period of 
active service, the decibel level readings and speech 
recognition scores reported on the most recent VA 
examinations demonstrate that he does not have a present 
hearing loss as defined under 38 C.F.R. § 3.385.  Although 
the veteran has expressed his belief that he currently has a 
hearing loss which is related to service, he is not medically 
qualified to diagnose a current hearing loss within the 
meaning of 38 C.F.R. § 3.385.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see Clyburn, v. West, 12 Vet. App. 296 
(1999).  The veteran's claim for service connection is not 
well grounded as there is no competent evidence of a current 
hearing loss for VA rating purposes.  Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997); see Gilpin v. Brown,  155 F.3d 
1353 (Fed. Cir. 1998). 

The Court has held that "[i]n the absence of competent 
medical evidence of a current disability and a causal link to 
service or evidence of chronicity or continuity of 
symptomatology, a claim is not well grounded."  Chelte v. 
Brown, 10 Vet. App. 268 (1997).  In Brammer v. Derwinski, 3 
Vet. App. 223 (1992), the Court noted that Congress 
specifically limited entitlement for service-connected 
disease or injury to cases where such incidents had resulted 
in a disability.  In Rabideau v. Derwinski, 2 Vet. App. 141 
(1992), the Court held that the failure to demonstrate that a 
disability is currently manifested constitutes failure to 
present a plausible or well-grounded claim.  As such, service 
connection for bilateral hearing loss is not warranted.  


Left Ear Tinnitus

A review of the veteran's service medical records 
demonstrates that they are void of any complaints or findings 
of ringing in the ears or tinnitus.  

In January 1998, the veteran requested service connection for 
ringing in his left ear.  He reported that the ringing was a 
high pitched sound.  

At the time of his March 1998 VA audiological evaluation, the 
veteran indicated that he had had left ear tinnitus for 
several months. 

At the time of his March 1998 VA audiological examination, 
the veteran reported having tinnitus on his left side which 
was constant in nature.  He indicated that his military 
duties were that of an ordinance and weapons sailor.  As 
previously noted, he reported having no history of noise 
exposure since service.  

At his June 1999 hearing, the veteran reported that he 
started noticing a ringing in his ears over the last two 
years.  He reported that his military duties included 
counting weapons and that he had to work on the flight deck 
where there was alot of noise from the jets.  He further 
noted that his duty station was directly on the flight deck 
and that he was constantly in close proximity to where the 
jets revved up to take off.  He testified that he wore a 
helmet and ear plugs on every occasion.  He noted that his 
ability to escape exposure to loud noises was almost nil or 
none.  The veteran reported that he did not remember 
experiencing tinnitus while on active duty.  He indicated 
that his tinnitus mostly occurred on the left side.  

The Board is of the opinion that service connection for left 
ear tinnitus is warranted.  The Board notes that the veteran 
did not file a claim of service connection for tinnitus for 
many years after service and that the first available 
objective medical finding of tinnitus is also not until 
numerous years after service.  However, the record does 
demonstrate that the veteran was an ordinanceman on the USS 
Enterprise.  Furthermore, the September 1998 VA examiner 
specifically indicated that the veteran had had no noise 
exposure following service.  The veteran has a current 
diagnosis of left ear tinnitus, and the evidence is at least 
in equipoise as to whether his current tinnitus is related to 
service.  For a veteran to prevail in his claim it must only 
be demonstrated that there is an approximate balance of 
positive and negative evidence.  In other words, the 
preponderance of the evidence must be against the claim for 
benefits to be denied. Gilbert v. Derwinski, 1 Vet. App. 49, 
at 54 (1990).  In this case, it cannot be stated that the 
preponderance of the evidence is against the claim of service 
connection for left ear tinnitus.  Therefore, service 
connection for left ear tinnitus is warranted.


ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for left ear tinnitus is granted.  


		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 

